NUMBER 13-18-00378-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JEFF A. KAIGLER,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the County Court at Law
                       of San Patricio County, Texas.


                        MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellant Jeff A. Kaigler appeals his conviction for assault causing bodily injury to

a family member, a class A misdemeanor. See TEX. PENAL CODE ANN. § 22.01(a)(1).

The charging instrument alleges that Kaigler “intentionally, knowingly, or recklessly

[caused] bodily injury” to his aunt, Rebecca Kaigler, by pushing her to the floor. See id.

Kaigler appeals his conviction, contending there was legally and factually insufficient
evidence to support the verdict.1 We affirm.

                                       I.      BACKGROUND

       At a bench trial, Rebecca testified that on October 9, 2017, she confronted Kaigler

at the bathroom door concerning rent payment. After the argument escalated, Kaigler

then pushed Rebecca out of the bathroom, using the door, and caused her to fall on the

floor. Rebecca testified that she suffered three bruised ribs and a broken collarbone.

She requested aid, and police officers were dispatched to the scene. Police officers

provided testimony and body-camera footage that demonstrated Rebecca holding her

arm and crying. The police officers arrested Kaigler for assault. See id. The trial court

found Kaigler guilty and sentenced him to twenty days confinement in the San Patricio

county jail and a $100 fine. This appeal followed.

                                II.    EVIDENCE WAS SUFFICIENT

       By his sole issue, Kaigler contends that the evidence is insufficient to support his

conviction because the State did not sufficiently prove the manner and means of the

assault.

       A. Standard of Review

       “The standard for determining whether the evidence is legally sufficient to support

a conviction is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex. Crim.



        1 Because Texas courts no longer conduct factual sufficiency analyses in criminal cases, we

construe appellant’s contention as a legal sufficiency challenge. Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010) (plurality op.).
                                                  2
Ohio App. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). We “determine

whether ‘the evidence presented actually supports a conclusion that the defendant

committed the crime that was charged.’” Morgan v. State, 501 S.W.3d 84, 89 (Tex. Crim.

App. 2016) (quoting Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007)).

The legal-sufficiency standard is the only standard that a reviewing court should apply in

determining whether the evidence is sufficient to support each element of a criminal

offense. Brooks, 323 S.W.3d at 899 (citing Lancon v. State, 253 S.W.3d 699, 707 (Tex.

Crim. App. 2008)).

       The fact finder is the exclusive judge of the facts, the credibility of witnesses, and

the weight to be given their testimony. Id. Our role is to ensure only the rationality of

the trier of fact’s finding of the essential elements of the offense beyond a reasonable

doubt. Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988) (en banc). When

the reviewing court is faced with a record supporting contradicting inferences, we must

presume that the jury resolved any such conflict in favor of the verdict, even if it is not

explicitly stated in the record. Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim.

App. 2012).

       We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327

(Tex. Crim. App. 2009) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)

(en banc)). Such a charge is one that accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for


                                              3
which the defendant was tried. Id.

      B. Applicable Law

      To support a conviction for assault, the State must prove beyond a reasonable

doubt that the person “intentionally, knowingly, or recklessly [caused] bodily injury to

another.” See TEX. PENAL CODE ANN. § 22.01(a)(1).

      The State is not required to prove the manner and means of causing the injury

alleged in the information. See Johnson, 364 S.W.3d at 298–99. The State, however,

must prove that the accused is the person who committed the crime charged.              See

Johnson v. State, 23 S.W.3d 1, 7 (Tex. Crim. App 2000); Smith v. State, 56 S.W.3d 739,

744 (Tex. App.—Houston [14th Dist.] 2001, pet. ref’d). Furthermore, assault is a result-

oriented offense and therefore the State must prove the appellant caused the bodily injury

with the requisite mental state. Fang v. State, 544 S.W.3d 923, 928–29 (Tex. App.—

Houston [14th Dist.] 2018, no pet.). Lastly, any physical pain is sufficient to establish

bodily injury. See TEX. PENAL CODE ANN. § 1.07(a)(8); Garcia v. State, 367 S.W.3d 683,

688 (Tex. Crim. App. 2012).

      C. Discussion

      Kaigler specifically argues that there is insufficient evidence to support a conviction

because the State failed to prove the manner and means of the assault. However, the

Texas Court of Criminal Appeals has held that the State is not required to prove the

manner and means of causing the injury.          See Johnson, 364 S.W.3d at 298–99.

Moreover, because assault is a result-oriented offense, the manner and means are

inconsequential for sufficiency review. Id. at 298. For these reasons, we need not


                                             4
review whether the State failed to prove the manner and means of the assault.

         The State provided legally sufficient evidence to support a conviction for assault.

Rebecca confirmed that she was pushed by Kaigler and identified Kaigler as the sole

person who caused the injury. See Johnson, 23 S.W.3d at 7. Kaigler’s own testimony

supports that he “pushed her really hard,” but he did not intend to hurt her. Because we

defer to the fact finder to weigh the facts and testimony of the case, we hold the finding

of the trial court that Kaigler pushed Rebecca is supported by sufficient evidence. See

Brooks, 323 S.W.3d at 899.

         The evidence also demonstrates that Kaigler had the required culpable mental

state.    The circumstantial evidence from Kaigler’s pushing and injuring of Rebecca

suggests that he either knew the risk was reasonably certain to cause her injury or acted

recklessly and consciously disregarded it. See TEX. PENAL CODE ANN. § 6.03. Either of

these two culpable mental states are sufficient for a conviction of assault.        See id.

§ 22.01(a)(1).

         Lastly, Rebecca also suffered bodily injury.    As a result of Kaigler’s conduct,

Rebecca suffered three bruised ribs and a broken collarbone. See id. § 22.01(a)(1);

Garcia, 367 S.W.3d at 688.        Moreover, footage from the officer’s bodycam showed

Rebecca crying and holding her arm. We conclude that the evidence is legally sufficient

to support Kaigler’s conviction for assault. We overrule Kaigler’s sole issue.




                                              5
                                   III.    CONCLUSION

       We affirm the judgment of the trial court.



                                                        GINA M. BENAVIDES,
                                                        Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
27th day of June, 2019.




                                             6